Citation Nr: 0605503	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle disorder.  

2.  Entitlement to service connection for a claimed left foot 
disorder.  

3.  Entitlement to service connection for a claimed right 
foot disorder.  

4.  Entitlement to service connection for a claimed left knee 
disorder.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left ankle 
sprain.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a right knee 
strain.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985 and from October 1985 to July 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in December 2003, 
and the case has since been returned to the Board.  

The issues of higher initial evaluations for left ankle 
sprain and right knee strain are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with a right ankle 
disorder subsequent to service, but this disorder has not 
been shown to be due any demonstrated event or incident of 
his active service.  

2.  The veteran currently is not shown to have a left or 
right foot disorder or left knee disorder due to any event or 
incident of his active service.  


CONCLUSIONS OF LAW

1.  The veteran's right ankle disability is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  The veteran is not shown to have a left foot disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

3.  The veteran is not shown to have right foot disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

4.  The veteran is not shown to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, this 
letter was also issued pursuant to the December 2003 Board 
remand instructions.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


III.  Factual background

A.  Right ankle

During service, in November 1982, the veteran was treated for 
a right foot injury.  However, this treatment did not involve 
the right ankle, and his June 1992 separation examination 
revealed no right ankle symptomatology.  

Following service, the veteran was treated for right ankle 
pain in June 1998 and was diagnosed with chronic right ankle 
sprain.  He was noted to have a right ankle injury 14 years 
earlier, and he reiterated a history of an in-service right 
ankle injury during an August 1998 private evaluation.  
However, neither treatment provider offered an opinion as to 
the etiology of this disorder.  

A January 2002 VA orthopedic examination was negative for a 
right ankle disorder.  


B.  Left foot

The veteran underwent left foot x-ray studies in December 
1984, during service, which revealed prominent soft tissue 
swelling over the left lateral malleolus (ankle region) but 
no definite evidence of fractures or dislocation.  (As 
indicated hereinabove, service connection is separately in 
effect for a left ankle disability.)  

Repeat x-ray studies from January 1985 were within normal 
limits.  The veteran was treated for left foot pain in 
January and July of 1986, but his June 1992 separation 
examination revealed no left foot symptomatology.  

Following service, an April 2001 VA treatment record 
indicates that the veteran complained of having had a left 
foot injury and swelling around the foot, but the impression 
was limited to that of strain/sprain of the left ankle.  

An April 2001 physical therapy report indicates complaints of 
left medial, lateral, and toe pain, but the clinical 
assessment was limited to that of inversion sprain of the 
left ankle.  

A January 2002 VA orthopedic examination, while confirming 
left ankle strain, was negative for a left foot disorder.  


C.  Right foot

As noted, the veteran was treated for a right foot injury in 
November 1982, during service.  He was noted to have some 
swelling along the heel of the right foot around the base of 
the toes and assessed with a possible bone bruise and 
metatarsalgia.  However, his June 1992 separation examination 
revealed no right foot symptomatology.  

A January 2002 VA orthopedic examination was similarly 
negative for a right foot disorder.  


D.  Left knee

During service, the veteran was treated for left knee pain in 
July 1986.  No further treatment was indicated, and his June 
1992 separation examination revealed no left knee 
symptomatology.  

Moreover, his January 2002 VA orthopedic examination was 
negative for a left knee disorder.  


IV.  Analysis

In this case, the veteran was diagnosed with a right ankle 
disorder in 1998.  However, he was not specifically treated 
for right ankle (as opposed to right foot) symptomatology in 
service, and his private treatment providers have not 
associated this disorder to any event or incident of service.  
Moreover, the January 2002 VA examination was negative for a 
right ankle disorder.  

The Board also notes that the veteran has complained of left 
foot, right foot and left knee disorders, but has not been 
correspondingly diagnosed with related current disability.  

While the noted April 2001 treatment record indicates 
swelling of the left foot, the diagnosis was limited to a 
left ankle disorder, for which service connection has already 
been granted.  

The subsequent January 2002 VA examination was negative for 
each of these disorders.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
January 2003 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for right ankle, left 
foot, right foot and left knee disorders, and these claims 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a left foot disorder is denied.  

Service connection for a right foot disorder is denied.  

Service connection for a left knee disorder is denied.  



REMAND

In the present case, the veteran was most recently examined 
for his service-connected left ankle and right knee disorders 
in January 2002.  This examination is more than four years 
old.  

Moreover, while the examination addressed pain on extremes of 
motion, there is no information about additional functional 
loss due to pain or on flare-ups, perhaps as this examination 
was primarily conducted for service connection purposes.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has reviewed his claims file.  The 
examiner is requested to perform range of 
motion testing of the left ankle and 
right knee and to describe whether, and 
to what extent, such disorders are 
productive of painful motion, functional 
loss due to pain, and additional 
disability during flare-ups.  If 
possible, these determinations should be 
made in terms of additional loss of 
motion.  All other noted symptomatology, 
such as instability (if shown), should be 
described as well.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

2.  Then, the RO should readjudicate the 
veteran's claims for higher initial 
evaluations for residuals of a left ankle 
sprain and residuals of a right knee 
strain.  If the determination remains 
unfavorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


